Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Reports Third Quarter 2008 Financial and Operating Results Record Quarterly Production Forecast for Q4-2008 VANCOUVER, Nov. 4 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; NYSE ALTERNEXT US/AMEX: NXG) today reported the financial and operating results for the third quarter ended September 30, 2008. The net loss for the quarter was $29,438,000 or $0.12 per diluted common share, which includes a charge of $16,912,000 to recognize an other than temporary decline in the value of the Corporation's auction rate securities investments and a mark-to-market hedging gain of $22,984,000 on the Corporation's copper forward contracts. << 2008 Third Quarter Highlights and Fourth Quarter Outlook - Total gold production of 64,588 ounces at Northgate's three operating mines. - Gold production in the fourth quarter of 2008 is projected to be 130,000 ounces, which will make it the strongest production quarter in Northgate's history. - Released positive exploration results at Young-Davidson, confirming the continuity of mineralization in the deposit and bringing the project closer to its total resource goal of 3 million ounces of gold. - Announced delineation of an additional 140,000 ounces of gold reserves at Stawell, extending the current mine life by 1.5 years until the fourth quarter of 2011. - Discovered significant extensions to three north striking areas of gold mineralization at the Fosterville Gold mine: the Osprey; Raptor; and, Harrier Base Fault zones, located in the Harrier Underground zone within the current mining lease. - Successfully completed pilot plant testing at Fosterville and approved $4.75 million to install a heated leach circuit, which will increase overall gold recovery to 90%. The new circuit will be operational by Q2-2009. - Ratified a new three-year collective labour agreement with the employees at Stawell. >> Ken Stowe, President and CEO, stated, "Although production during the third quarter was lower than the previous two quarters, we are pleased to report that we have now set the stage for the highest quarterly gold production in Northgate's history. At Kemess, production was unusually low mainly due to remedial work on the west wall of the pit, which necessitated the processing of lower grade stockpiles. In addition, a 10-day stoppage occurred in August when a buried line feeding process water to the concentrator suddenly and unexpectedly collapsed. The remedial work in the pit was completed on schedule and Kemess is expected to process much higher grade ores for the next several months, which will result in by far the strongest production of the year. In Australia, we made excellent progress at both of our operating mines. At Stawell, initial expenditures on exploration yielded a quick payback in a 140,000-ounce increase in ore reserves. In addition, major investments in new haulage trucks and underground ventilation and cooling systems are largely complete and are expected to result in significant improvements in working conditions and productivity underground. Production in the quarter was lower than forecast due to lower than plan feed grades from underground; however, as at Kemess, production in the fourth quarter is expected to be by far the strongest of the year. At Fosterville, the accelerated underground development program has now started to bear fruit and for the first time, we have an adequate number of working areas available in the mine to meet our ramp-up plan. Equally as important was the successful testing of the on-line pilot plant, which demonstrated that we can increase gold recovery to approximately 90% by investing $4.75 million. On the exploration front, the positive drill results recently released at the Harrier Underground zone confirm the highly prospective nature of the area around the Fosterville mine. Finally, at Young-Davidson, exploration drilling confirmed the continuity of mineralization in the deposit and has brought the project closer to our total resource goal of 3 million ounces of gold." Executive Overview Financial Performance Northgate Minerals Corporation recorded consolidated revenue of $99,267,000 in the third quarter of 2008, compared with consolidated revenue of $86,756,000 in the same period last year. The net loss for the quarter was $29,438,000 or $0.12 per diluted common share, which includes a charge of $16,912,000 to recognize an other than temporary decline in the value of the Corporation's auction rate securities ("ARS") investments and a mark-to-market hedging gain of $22,984,000 on the Corporation's copper forward contracts. Net loss of $11,937,000 or $0.05 per diluted common share was recorded during the corresponding quarter of 2007. Revenue was also lower than expected as a result of unusual disruption events occurring at Kemess and low gold output from the Australian operations. Fourth quarter production is expected to increase to 130,000 ounces. Cash flow from operations after changes in working capital was $638,000 or $0.00 per diluted common share compared with $29,445,000 or $0.12 per diluted common share during the third quarter of 2007. Per share data is based on the weighted average diluted number of shares outstanding of 255,467,109 in the third quarter of 2008 and 254,210,079 in the corresponding period of 2007. As of November 3, 2008, the Corporation had 255,601,854 issued and outstanding common shares and 5,792,700 outstanding stock options. Health, Safety and Environment Northgate continues to promote a strong culture of safety and is striving to ensure that the highest health and safety standards are maintained at its mine sites. While the Kemess mine recorded a total of three lost time incidents during the third quarter of 2008, other measures of safety continue to improve, and the mine is on track to record the fewest number of total safety incidents in a year since Northgate acquired the Kemess mine in 2000.
